                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

MICHAEL POSTAWKO, CHRISTOPHER                           )
BAKER, and MICHAEL JAMERSON,                            )
On behalf of themselves and a class of                  )
similarly situated individuals,                         )
                                                        )
                Plaintiffs,                             )
                                                        )
       v.                                               )   No. 16-CV-4219-NKL-P
                                                        )
MISSOURI DEPARTMENT OF                                  )
CORRECTIONS, et al.,                                    )
                                                        )
                Defendants.                             )

                DEFENDANTS’ RESPONSE CONSENTING TO PLAINTIFFS’
                   MOTION TO DISMISS INDIVIDUAL DEFENDANTS

       COME NOW Defendants Dr. Trinidad Aguilera, Dr. Paul Jones, Georgann Rucker,

Geeneen Wilhite, Bonnie Boley, Dr. John Williams, Amanda Yates, Julie Crego, Dr. Ruanne

Stamps, Dr. Thomas Pryor, Dr. Ronald Proctor, Dr. Rex Hardman, Laurel Davison, Danette

Stieferman, Dr. Thomas Bredeman, Julie Fipps, Jewel Cofield, Jamie Donnelli (f/k/a Jamie

Campbell), and Dawn Baker, and submit their Response Consenting to Plaintiff’s Motion to

Dismiss Individual Defendants, as follows:

       1.       Plaintiffs filed their Motion to Dismiss Individual Defendants on June 13, 2019.

See Doc. 286.

       2.       In their Motion, Plaintiffs seek to dismiss these individual defendants from the

litigation entirely, without prejudice. See Doc. 286.

       3.       Defendants Dr. Trinidad Aguilera, Dr. Paul Jones, Georgann Rucker, Geeneen

Wilhite, Bonnie Boley, Dr. John Williams, Amanda Yates, Julie Crego, Dr. Ruanne Stamps, Dr.

Thomas Pryor, Dr. Ronald Proctor, Dr. Rex Hardman, Laurel Davison, Danette Stieferman, Dr.




         Case 2:16-cv-04219-NKL Document 293 Filed 06/21/19 Page 1 of 3
Thomas Bredeman, Julie Fipps, Jewel Cofield, Jamie Donnelli (f/k/a Jamie Campbell), and Dawn

Baker consent to being dismissed from this litigation.

       4.      Further, these defendants have no opposition to the dismissal of the other individual

named as a defendant in this case, Adrienne Hardy.

       WHEREFORE, for the above and foregoing reasons, Defendants consent to Plaintiff’s

Motion to Dismiss the Individual Defendants in this case, and respectfully request that the Court

dismiss these defendants from the litigation.



                                                     Respectfully submitted,

                                                     /s/ Jessica L. Liss
                                                     Jessica L. Liss #51331 MO
                                                     Amy J. White, #60411 MO
                                                     Carrie L. Kinsella, #65469 MO
                                                     JACKSON LEWIS P.C.
                                                     222 S. Central Avenue, Suite 900
                                                     St. Louis, Missouri 63105
                                                     Tel: 314.827.3939
                                                     Jessica.Liss@jacksonlewis.com
                                                     Amy.white@jacksonlewis.com
                                                     Carrie.Kinsella@jacksonlewis.com

                                                     Attorneys for Defendants Baker,
                                                     Bredeman, Campbell, Cofield, Davison,
                                                     Fipps, Hardman, Proctor, Pryor, Stamps,
                                                     Stieferman, Aguilera, Boley, Jones,
                                                     Rucker, Wilhite, Williams, Crego and Yates




                                      2
         Case 2:16-cv-04219-NKL Document 293 Filed 06/21/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 21, 2019, a true and accurate copy of the
foregoing was filed electronically with the Court, which will serve a copy on counsel of record:
 Anthony E. Rothert                              Amy E. Breihan
 Jessie Steffan                                  Megan G. Crane
 Omri E. Praiss                                  MacArthur Justice Center at St. Louis
 American Civil Liberties Union of Missouri      3115 South Grand Blvd., Suite 300
 Foundation                                      St. Louis, MO 63118
 906 Olive Street, Ste. 1130
 St. Louis, MO 63101-1448                        Attorneys for Plaintiffs

 Attorneys for Plaintiffs
                                                 Meghan C. Cleary
 Gillian R. Wilcox                               Wilkinson Walsh & Eskovitz
 American Civil Liberties Union of Missouri      11601 Wilshire Blvd., Suite 600
 Foundation                                      Los Angeles, CA 90025
 406 West 34th Street, Suite 420
 Kansas City, MO 64111                           Amelia Igo Pelly Frenkel
                                                 Anastasia McLetchie Pastan
 Attorneys for Plaintiffs                        Elizabeth Lynn Henthorne
                                                 Wilkinson Walsh & Eskovitz
                                                 2001 M. Street NW, 10th Fl.
                                                 Washington, DC 20036

                                                 Attorneys for Plaintiffs


                                                 Joshua D. Hawley, Attorney General
                                                 D. John Sauer, State Solicitor
                                                 Joshua Divine, Deputy Solicitor General D
                                                 Laura E. Elsbury, Asst. Attorney General
                                                 Michael D. Quinlan, Asst. Attorney General
                                                 Office of the Attorney General
                                                 P.O. Box 899
                                                 Jefferson City, MO 65102

                                                 Attorneys for Defendants Missouri
                                                 Department of Corrections and
                                                 Anne L. Precythe



                                                   /s/ Jessica L. Liss
4815-2386-1147, v. 1



                                        3
           Case 2:16-cv-04219-NKL Document 293 Filed 06/21/19 Page 3 of 3
